  Case 19-08467        Doc 21    Filed 06/03/19 Entered 06/03/19 15:46:27             Desc Main
                                    Document Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                       )                BK No.:     19-08467
Joseph Charles                               )
                                             )                Chapter: 13
                                             )
                                                              Honorable Jacqueline P Cox
                                             )
                                             )
                 Debtor(s)                   )

                             ORDER IMPOSING THE AUTOMATIC STAY

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:


IT IS HEREBY ORDERED
A. That the automatic stay is hereby imposed as to all creditors pursuant to §362(c)(4).




                                                          Enter:


                                                                   Honorable Pamela S. Hollis
Dated: June 03, 2019                                               United States Bankruptcy Judge

 Prepared by:
 David M. Siegel
 ARDC 6207611
 David M. Siegel & Associates, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
